IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert McGee,                          :
                        Petitioner     :
                                       :
            v.                         :   No. 1802 C.D. 2016
                                       :   Submitted: April 7, 2017
Pennsylvania Board of Probation        :
and Parole,                            :
                        Respondent     :

BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                       FILED: June 20, 2017

            Robert McGee (McGee) petitions for review of an order of the
Pennsylvania Board of Probation and Parole (Board) that denied his request for
administrative relief following a Board order that recommitted him as a technical
parole violator. McGee argues the Board’s decision that he committed multiple
technical parole violations was not supported by substantial evidence.     Upon
review, we dismiss McGee’s petition for review as moot.


            In 2006, McGee pled guilty to two counts of aggravated assault and
was sentenced to 5½ to 12 years in prison. At that time, McGee’s minimum
sentence date was June 20, 2010, and his maximum sentence date was December
20, 2016.
              Relevant here, the Board released McGee on reparole in May 2015.
Thereafter, in March 2016, McGee was detained and charged with three counts of
violating special condition #7 of his parole, one count of possessing alcohol and
two counts of failing to refrain from contacting his victim.


              After a hearing, the Board issued a decision recommitting McGee for
the remainder of his original sentence (8 months and 27 days) as a technical parole
violator.    The Board’s decision indicated McGee’s maximum sentence date
remained December 20, 2016.


              McGee filed a petition for administrative relief, which the Board
denied.     The Board determined there was sufficient evidence to support the
findings that McGee committed the three multiple technical parole violations
charged. Thereafter, McGee petitioned for review to this Court.


              On appeal, McGee argues the Board’s decision that he violated his
parole by possessing alcohol was not supported by substantial evidence, and that
the evidence was insufficient to establish he violated his parole by having contact
with his victim. He asks this Court to vacate the Board’s order and remand for
reconsideration of whether substantial evidence exists to support the findings that
he violated his parole.


              After McGee filed his petition for review to this Court, the Board filed
an application for relief, asserting this matter is moot. Specifically, the Board
asserts that McGee was released from the State Correctional Institution at



                                          2
Graterford on December 20, 2016, the date his maximum sentence expired. At that
time, he completed his sentence. As such, the Board contends, this appeal is moot
as the issues raised and the relief sought can no longer be redressed by a favorable
judicial decision.   See generally Spencer v. Kemna, 523 U.S. 1 (1998) (case
becomes moot when alleged injury to parolee can no longer be redressed by
favorable judicial decision).


             McGee counters that his appeal is not moot. In particular, he argues,
“if [he] were to be arrested for a federal crime within fifteen years of the date he
was considered to be under supervision, he would be placed in a higher criminal
history category and any federal sentence he subsequently received would increase
exponentially over and above the sentence he would receive [if] the fifteen year
period was not applicable.” Parolee’s Response to Suggestion of Mootness at ¶7.


             “Clearly, the expiration of a parolee’s maximum term renders an
appeal of a Board revocation order moot.” Taylor v. Pa. Board of Prob. & Parole,
746 A.2d 671, 674 (Pa. Cmwlth. 2000) (en banc) (citation omitted). An appeal
will be dismissed when the occurrence of an event renders it impossible for the
court to grant the requested relief. Id. Dismissal will be refused only if the issues
involved are capable of repetition yet likely to evade review and of important
public interest, or where a party will suffer some detriment without the court’s
decision. Id.


             Here, there is no dispute that McGee’s maximum term expired on
December 20, 2016, and he is no longer under the custody and control of the



                                         3
Commonwealth. Thus, because it is impossible for this Court to grant the relief
requested, McGee’s appeal is moot.             McGee does not assert that the issues
involved are capable of repetition yet likely to evade review or are of important
public interest. Further, although McGee argues he could receive an enhanced
criminal sentence if he were charged with a federal crime within 15 years of the
date he was under supervision, McGee’s original maximum sentence date was
December 20, 2016, and the Board’s revocation decision in no way altered or
extended that date. As a result, we dismiss McGee’s petition for review as moot.1




                                           ROBERT SIMPSON, Judge




       1
           Even if not moot, the record supports the Board’s factual determinations that: (1) a
search of McGee’s car at the parole office uncovered a brown paper bag containing a “375
milliliter bottle of Grey Goose Vodka” under the passenger seat, see Certified Record (C.R.) at
125; and, (2) McGee placed “countless” phone calls and text messages to his victim and
appeared at a location where his victim was exercising. Id. at 132-33.



                                              4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert McGee,                         :
                       Petitioner     :
                                      :
           v.                         :   No. 1802 C.D. 2016
                                      :   Submitted: April 7, 2017
Pennsylvania Board of Probation       :
and Parole,                           :
                        Respondent    :

                                    ORDER

           AND NOW, this 20th day of June, 2017, the petition for review filed
by Petitioner Robert McGee is DISMISSED as MOOT.




                                     ROBERT SIMPSON, Judge